                   Case 1:20-cv-01784-VSB Document 33 Filed 05/03/21 Page 1 of 2




Attorneys at Law



Adriana S. Kosovych
t 212.351.4527
f 212.878.8600
akosovych@ebglaw.com

                                                                    May 3, 2021



BY ECF
Hon. Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

         Re:        King v. Fedcap Rehabilitation Services, Inc., et al., 20-Civ-1784 (VSB) (DF)

Dear Judge Broderick:

        We represent the Defendants, Fedcap Rehabilitation Services, Inc. (“Fedcap”) and Wildcat
Service Corporation (“Wildcat”) (together, “Defendants”) in the above-identified matter. We write to
advise the Court of the status of the parties’ negotiation of a settlement agreement compliant with Your
Honor’s Directives in the March 4, 2021 Order.

         On April 23, 2021, we sent Plaintiff’s counsel a draft settlement agreement that incorporated
elements from the Plaintiff’s proposed version, eliminated any term inconsistent with Cheeks, and
contained other provisions standard and accepted in such settlement agreements. Plaintiff shared limited
edits to Defendants’ proposed agreement on April 28, 2021. After the parties conferred on those limited
edits, on April 29, 2021, Defendant accepted most of Plaintiff’s edits and responded to two remaining
disputed provisions. On May 2, 2021, Plaintiff’s counsel reversed course: C.K. Lee circulated a draft
settlement agreement containing his further edits, in which he wholesale struck nine provisions to which
his partner Anne Seelig previously had agreed and made numerous other edits to terms that had already
been accepted. Accompanying these last minute substantive changes was an email which stated, inter
alia, “these revisions are not negotiable.”

        To date, Mr. Lee has not been involved in the negotiation of the settlement agreement, and his
revisions are inconsistent with the material terms agreed upon by the parties. Moreover, many of the
stricken terms are standard and commonly accepted provisions. His drastic and unreasonable edits at the
eleventh hour effectively eliminate any hope of reaching a settlement before the Court’s deadline.
Therefore, Defendants request a conference.


                          Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
            Case 1:20-cv-01784-VSB Document 33 Filed 05/03/21 Page 2 of 2


Hon. Vernon S. Broderick
May 3, 2021
Page 2



      Thank you for Your Honor’s consideration of this request.

                                                 Respectfully,

                                                 /s/ Adriana S. Kosovych

                                                 Adriana S. Kosovych

cc:   Counsel of Record (via ECF)
